Exhibit 10.1 SHARE EXCHANGE AGREEMENT This Share Exchange Agreement ("Agreement"), is made and entered into this 15th day of March 2009, to be effective as of the 15th day of February 2009 (the “Effective Date”) by and among TRESTLE HOLDINGS, INC., a Delaware corporation ("Trestle"); MOQIZONE HOLDINGS LIMITED, a Cayman Island corporation ("MoqiZone Cayman"); LAWRENCE CHEUNG (“Cheung”) and the other Persons who are shareholders of MoqiZone Cayman, all of whom have executed this Agreement on the signature page hereof (collectively referred to herein as the “MoqiZone Cayman Shareholders”); and MKM CAPITAL OPPORTUNITY FUND LTD., a corporation (“MKM” or the “Trestle Principal Stockholder”);Trestle, the Trestle Principal Stockholder, MoqiZone Cayman, the MoqiZone Cayman Shareholders are hereinafter sometimes collectively referred to as the “Parties.” RECITALS: A.Trestle desires to acquire all of the issued and outstanding capital stock of MoqiZone Cayman, through an exchange (the “Share
